Citation Nr: 0615008	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased initial rating for 
arteriosclerotic heart disease, currently rated as 60 percent 
disabling.

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941, was in beleaguered status from December 1941 
to April 1942, was a prisoner of war from April to August 
1942, had recognized guerilla service in March 1945, and had 
regular Philippine Army service from March 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that awarded service 
connection and a 30 percent disability rating for 
arteriosclerotic heart disease, effective March 21, 2002, and 
denied an increased rating for the veteran's service 
connected anxiety disability, then rated as 10 percent 
disabling.  By an August 2003 rating decision, the RO 
increased the disability rating for the veteran's anxiety 
disability from 10 to 30 percent, effective May 20, 2003.  
The RO later increased the disability rating for the 
veteran's arteriosclerotic heart disease from 30 to 60 
percent, effective October 9, 2003.  In June 2005, the 
veteran testified before the Board at a hearing that was held 
at the RO.  As the 40- and 60-percent evaluations are less 
than the maximum available ratings, the issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the veteran, through his representative, 
raised, in an April 2006 informal hearing presentation, a new 
claim of entitlement to special monthly compensation due to 
service-connected disabilities.  Entitlement to special 
monthly compensation based on Aid and Attendance was denied 
in an August 2003 rating decision that the veteran did not 
appeal.  As the theory under which the veteran's 
representative raised a new claim of entitlement for special 
monthly compensation is not clear, the Board refers this 
matter to the RO for clarification.
FINDINGS OF FACT

1.  For the period from March 21, 2002, to October 8, 2003, 
the veteran's service-connected heart disease was not 
manifested by congestive heart failure.  However,  METs were 
estimated at 5 to 6, with resulting dyspnea and fatigue, and 
there was evidence of cardiac hypertrophy on echocardiogram 
(ECG).

2.  Since October 9, 2003, the veteran's service-connected 
heart disease has not been manifested by chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

3.  The veteran's anxiety disorder is manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency with intermittent inability to 
perform occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  For the period from March 21, 2002, to October 8, 2003, 
the criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.104, Diagnostic Code (DC) 7005 (2005).

2.  Since October 9, 2003, the criteria for a disability 
rating in excess of 60 percent for the veteran's service-
connected heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.104, DC 
7005 (2005).

3.  The criteria for a rating in excess of 30 percent for 
anxiety have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, DC 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his arteriosclerotic heart disability 
on the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
that disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  As entitlement to compensation had already 
been established for the veteran's anxiety disability, and an 
increase in the disability rating is now at issue, the 
present level of disability is of primary concern, and the 
Board need not consider any "staged ratings" for that 
issue.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran contends that he is entitled to increased ratings 
for both his heart disease and his anxiety disorder.  These 
claims will be addressed in turn.


A.  Arteriosclerotic Heart Disease

The criteria for rating arteriosclerotic heart disease are 
found under Diagnostic Code 7005 in the VA Schedule for 
Rating Disabilities.  Arteriosclerotic heart disease warrants 
a 30 percent rating if a workload greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted if the disorder results in more than one episode of 
acute congestive heart failure in the past year; or if a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if characterized by a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A total evaluation 
contemplates chronic congestive heart failure; or that a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005 (2005).

1.  March 21, 2002, to October 8, 2003

Private records dated in May 2002 show that the veteran 
underwent an ECG.  The results of the examination show that 
the left ventricle of his heart was concentrically 
hypertrophied.  He had an ejection fraction of 76 percent.

The veteran underwent VA cardiac examination in May 2002.  
The veteran was noted to have easy fatigability and dyspnea 
with walking around the examination room.  His metabolic 
capacity was noted to be 5 to 6 METs.  He had an ejection 
fraction of 76 percent.  There were no episodes of congestive 
heart failure in the last year noted.

A June 2003 letter from the veteran's private physician 
stated that the veteran, among other things, had had "on & 
off CHF."  The Board notes that "CHF" could be an 
abbreviation for congestive heart failure.  However, as there 
is no medical evidence that otherwise demonstrates that the 
veteran experienced congestive heart failure, the Board 
cannot interpret this letter as establishing the presence of 
congestive heart failure or establishing when any episodes 
may have occurred.

Private records dated in July 2003 show that the veteran 
underwent an ECG.  He had an ejection fraction of 72 percent.

In July 2003, the veteran again underwent VA cardiac 
examination.  His metabolic capacity was noted to be 5 to 6 
METs.  He also had left ventricular dilatation.

A letter received from the veteran's private physician in 
October 2003 stated that the veteran had recently been seen 
and treated for congestive heart failure.

Based upon the above, the Board finds that the veteran is not 
entitled to a rating higher than 30 percent for the period 
from March 21, 2002 to October 8, 2003.  There is no 
competent evidence that he had more than one episode of 
congestive heart failure within a year, nor did he at any 
time have a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope.  Rather, the veteran's metabolic capacity was 
consistently noted to be 5 to 6 METs throughout this period, 
and he was noted to have evidence of both cardiac hypertrophy 
and left ventricular dilatation.  These manifestations fall 
squarely within the rating criteria for a 30 percent 
disability rating, and no higher.  38 C.F.R. § 4.104, DC 
7005.  Thus, a rating in excess of 30 percent for this period 
is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's arteriosclerotic heart disease warrants no more 
than the current 30 percent rating for the period from March 
21, 2002 to October 8, 2003.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).




2.  October 9, 2003, to the Present

Private records dated in February 2004 show that the veteran 
underwent an ECG.  The results of the examination show that 
the left ventricle of his heart was concentrically 
hypertrophied.  He had an ejection fraction of 75 percent.

The veteran underwent VA cardiac examination in February 
2004.  He was noted to have left ventricular hypertrophy with 
adequate systolic function.  His metabolic 
capacity was noted to be 4 METs.  There were no episodes of 
congestive heart failure in the last year noted.  His chronic 
obstructive pulmonary disease was noted to cause more 
difficulty with shortness of breath than his heart 
disability.  

He again underwent VA examination in June 2004.  At that 
time, the examiner noted that there had been no worsening of 
the veteran's heart disease, as the results of the ECG at 
that time, and in February 2004 were almost the same.  

Since October 9, 2003, there has been no evidence of chronic 
congestive heart failure, or that a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Accordingly, the veteran 
is not entitled to a rating higher than 60 percent for the 
period since October 9, 2003.  38 C.F.R. § 4.104, DC 7005.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

B.  Anxiety Disorder

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including anxiety) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The veteran has not received treatment for anxiety since 
service connection was established in February 1989.  He 
filed a claim for an increased rating in March 2002.

On VA examination in May 2002, and July 2003, and February 
and March 2004, the veteran complained of nervousness related 
to memories of fighting the Japanese.  He also reported 
difficulty initiating and maintaining sleep, stating that he 
frequently experiences nightmares.  He stated that he is 
often told that he screams while he is sleeping.  He reported 
that he easily angers, and that this happens frequently.

His mental status examination revealed an anxious mood and 
appropriate affect.  Insight and judgment were noted to be 
fair.  His speech was noted to be clear, and his responses 
appropriate.  There was no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  He was noted 
to not have obsessive or ritualistic behavior that interfered 
with routine activities.  He denied suicidal and homicidal 
ideations or plans.  Long-term memory was noted to be better 
than short-term.  His impulse control was considered to be 
poor when he was anxious or depressed.  His overall level of 
disability was felt to be moderate in social functioning.  
GAF scores were assigned as follows:  a GAF score of 70 was 
assigned in May 2002, and a score of 60 in July 2003, 
February 2004, and March 2004.

In describing his social interaction in written statements 
and in testimony, the veteran stated that he avoided crowds 
and did not like to socialize.  The veteran was not currently 
employed, but was employed for many years as a farmer.  He 
reported that he was able to maintain personal hygiene and 
other basic activities of daily living with some assistance 
from his granddaughter.  

The above-noted VA examinations assigned one GAF score of 70 
and three scores of 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  A score of 60 reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, or conflicts with peers or coworkers).  Scores of 50 
to 41, which the veteran does not have, reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the veteran here indicated that he does not like to 
socialize, it appears that he has a strong support network, 
in the sense that he has help in carrying out daily 
activities, and is close to his granddaughter.  His work 
history appears to have been stable.  While the veteran may 
occasionally experience an exacerbation of his symptoms, his 
symptoms overall appear to be in the category of mild to 
moderate.  In any event, the emphasis in psychiatric ratings 
is not solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2005).  Here, there is 
no indication that the veteran's psychiatric disability 
caused him to stop working, and there is no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  He has been noted to not have obsessive or 
ritualistic behavior that interferes with routine activities, 
and has denied suicidal and homicidal ideations or plans.  
These factors indicate that he is not seriously 
occupationally and socially impaired.  Anxiety of a mild to 
moderate disability warrants no more than a 30 percent 
disability rating.

Based upon the above findings, the Board finds that the 
veteran's disability warrants no more than a 30 percent 
rating.  In the judgment of the Board, the evidence as a 
whole demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9400.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as his 
familial relationships are strong, and there is no indication 
that he stopped working due to his anxiety disability.  Nor 
has he been shown to have panic attacks more than once per 
week; circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  As 
such, the Board finds that an evaluation in excess of 30 
percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, July 2003, 
November 2003, and March 2004; rating decisions in October 
2002, March 2003, August 2003, and May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudications in June and November 
2004.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

An increased rating for arteriosclerotic heart disease, 
greater than 30 percent for the period from March 21, 2002 to 
October 8, 2003, and greater than 60 percent thereafter, is 
denied.

An increased rating for anxiety is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


